a,

100/60/30PCS Prop Money New Ste 100s Total $10000F ull Print Stack fo. .ovie

  

‘wish Q. Search

Hobbies > Collectible Items

  

Overview Related Products Description Ratings Store Ratings
EI

Description

100/60/30PCS dollar Prop

Each FULL PRINT STACK comes with (100) prop bills.

Textures, colors and designs are highly detailed, printed with the highest resolution, and have the highe

and the most realistic on camera. =

Specially designed for HD films, TV, video productions, music videos, photography, training proposes < —
Prop money does not have working holograms and does not feel like real USA currency due to laws.

Printed with the highest quality ink that will not run when wet on high quality commercial paper, and cut —

Contact, Terms, Policies & More ~ wv.
< ae et ae oe eine — fe a oe a 2 >

https://www.wish.com/product/5ae35e93c479185b126c34db?from_ad=goog shopping& di... 5/6/2019
wish.com money - Google Search ™

Go:gle wish.com money a

Alt Shoeping News images Videos More Seitings Tools

 

About 1,570,000,000 results (0.55 seconds)

See wish.com money Sponsored

aE

  

1O00/60/30PCS 20Pcs/Pack USD Top Treasures 144ct Play 100PCS Prop

Prop Money . . Paper Bar .. Prop Money . . Money Money New ..
$4.00 $1.00 $12.99 $8.29 $3.99
Wish Wish Amazon.com Orientai Tradin. www zgeer.com

® Special offer

Fake Money | Wish

https://www.wish.com/search/fake-money ¥

Add the finishing touch with fake-money. Shop Wish.com to save up to 75%
You've visited this page 2 times. Last visit: 5/6/19

Videos

 

WISH APP fake BEST fake money unboxing fake

money UNBOXING on Wish app for money from wish
FREE

sVVish Bax il spermcell MR Epic

YouTube - Feb 78, 2017 YouTube « Nov 14, 2018 YouTube ~ Apr 26, 2018

Is the Wish App Legit or a Scam: The Real Reasons Why It's so Cheap ...
https:/oughnickel.com » Frugal Living » Bargain Shopping & Price Codes +

Feb 14, 2019 - Find out where Wish.com producis come from and why they are so ... Shopping on
Wish isn't the only way to save money with your phone.

Can | get into trouble for fake money that | ordered from Wish ...
https:/Avww.quora.com/C an-l-get-into-trouble-for-fake-money-that-l-ordered-from-Wish

Jul 26, 2018 - Apart from producing counterfeit notes, federal law is also against being in possession
of fake noles, passing on, uttering (making something fake look as if itis ..

 

How to make money with wish shopping

How does Wish make money when they sell with low prices?
Why is everything on wish.com so cheap? Is Wish trustworthy?
How to make really good money with Wish, AliExpress, or ...
More results from www.quora.com

Aug 8, 2018
Dec 30, 2017
Dec 4, 2017
Mar 11, 2015

Can You Really Make Money With The Wish App?

https://onemorecupof-coffee.com/make-money-wish-app/ ¥

Jan 27. 2019 - The Wish app lets you order stuff at super cheap prices. So could you make money

as a side hustle buying stuff and then reselling it? Here's the ...

Wish faces criticism over suspected counterfeits - Digital Commerce 360
https:/Awww.digitalcommerce360.com/.../wish-faces-criticism-over-suspected-counterf...

https://www.google.com/search?source=hp&ei=GHXQXK OcCrGYtgXK4KeYCg&q=wish...

Page | of 3

5/6/2019
